DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/18/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1, 3-4, 92-95, 97-99, and 104-112 are pending (claim set as filed on 01/18/2022).

Priority
	This application is a 371 of PCT/US16/51288 filed on 09/12/2016 which has a provisional application no. 62/216,474 filed on 09/10/2015.
	
Withdrawal of Rejections
The response and amendments filed on 01/18/2022 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 92-95, 97-99, 104-106, and 109-112 are rejected under 35 U.S.C. 103 as being unpatentable over Copik (US 2015/0190471 A1) in view of Gho (US 2013/0195765 A1) as evidenced by Yashiro and Bailey - all references previously cited and provided). 
Copik’s general disclosure relates to compositions and methods comprising natural killer (NK) cells (see abstract & ¶ [0002]).
Regarding base claim 1, Copik teaches compositions comprising a plasma membrane vesicle, wherein the plasma membrane vesicle comprises an NK cell effector agent. NK cell effector agents can be a cytokine, an adhesion molecule, or an NK cell activating agent (see ¶ [0008]-[0012], & Figure 1). Copik teaches “methods of preparing plasma membrane vesicles have been optimized as well as methods of increasing the level of expansion of NK cells in the presence of the vesicles. NK cells expanded with these methods were determined to kill primary leukemia cells from patients. The procedure was scaled up for culturing K562-mb15-41BBL cells and optimized preparation of plasma membrane (PM) vesicles by disrupting cells using nitrogen cavitation method” (see ¶ [0172]). Copik discloses that the NK cell effector agents can be delivered in a form of an empty or loaded cell membrane vesicle, liposome, cell membrane coated bead or lipid coated bead (FIG. 1) (see ¶ [0098]: claim interpretation: substantially free of intracellular organelles). Copik teaches human NK cells (see ¶ [0106], [0156]).
Regarding claims 3-4 and 92-95, Copik teaches the NK cell effector agent can be a cytokine, an adhesion molecule, or an NK cell activating agent (see ¶ [0008], [0015], [0019], [0027], [0069], [0077], [0093]). NK cell effector agents including but not limited to membrane bound cytokines, adhesion molecules and NK cell activating agents. The NK cell effector agents can be delivered in a form of an empty or loaded cell membrane vesicle, liposome, cell membrane coated bead or lipid coated bead (FIG. 1) (see ¶ [0098]). Copik is silent regarding integrin B2 or ICAM-1 (claims 94-95) but Yashiro (evidence document - previously provided) discloses that ICAM-1 (CD54) is an intercellular adhesion molecule that binds to integrin β2 family and is expressed on various cells of blood, endothelial, and cancer cells (see page 1).
Regarding claims 97-98, Copik teaches the cell lines K562-mb15-41BBL and K562-mb21-41BBL (K562-clone9.mbIL21) were used. K562, KG 1 and HL-60 cell lines (see ¶ [0045], [0162], [0166], [0172]). 
Regarding claims 104-106, Copik teaches the pharmaceutical compositions can also include one or more active ingredients such as antimicrobial agents, anti-inflammatory agents, anesthetics, and the like (see ¶ [0139]). Plasma membrane vesicles comprising at least one NK cell effector agent can be used to treat cancer (see ¶ [0115]).
	Regarding claims 110-111, Copik teaches the compositions can be administered orally, parenterally (e.g., intravenously), by intramuscular injection, by intraperitoneal injection, by intratumoral injection, transdermally, extracorporeally, topically or the like (see ¶ [0135], [0140]-[0141]).
However, Copik does not teach: a population of vesicles having an average diameter of 200 nm or less (claim 1’s limitations and claim 112); or wherein the cell is selected from endothelial cells or epithelial cells (claims 99 and 109).
Gho discloses microvesicles are known as outer membrane vesicles typically consisting of a lipid bilayer. They are generally spherical with a size of 20-200 nm (see ¶ [0003]). Gho teaches a pharmaceutical composition for the treatment and/or diagnosis of cancer comprising bacterial cell-derived microvesicles wherein the composition further comprises a drug that neutralizes the toxicity of the microvesicles, a drug that enhances the anti-cancer activity, a nanoparticle therapeutic agent loaded with such a drug and/or cell therapeutic agent (see ¶ [0010], [0077]-[0079]) and Gho further teaches micro-vesicles derived from the membrane of the immune or inflammatory cells (see ¶ [0153]). Gho teaches the composition further comprises a targeting molecule (bacterial cell-derived microvesicles loaded with the drug, the bacterial cell being transformed to target cancer cells or tissues) (see ¶ [0021], [0077]) and further teaches once they are loaded with a targeting molecule, microvesicles derived from bacterial cells they are directed towards cancer vessels, cells, or tissues (see ¶ [0043]).
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the invention to envisage a population of vesicles having an average diameter of 200 nm or less (as seen in claims 1 and 112) such as taught by Gho in the teachings of Copik because Gho discloses that microvesicles are generally spherical with a size of 20-200 nm. Thus, the prior art of Gho discloses a range with sufficient specificity that overlaps with the claimed range and thereby, clearing envisaging the claim’s range of 200 nm or less (or about 80-200 nm) (MPEP 2131.03). Moreover, the MPEP at 2144.04 (IV)(A) states that changes in size or proportion would not establish patentability from the proposed prior arts’ dimensions. 
Furthermore, it would have been secondly obvious to employ or substitute endothelial cells or epithelial cells (as seen in claims 99 and 109) for the composition of Copik. To one of ordinary skill in the art, endothelial cells or epithelial cells are two of the main types of cells found in the body (as evidenced by Bailey, see page 1) and thus, its usage for Copik’s composition would have been envisage or obvious to try from a small genus (MPEP 2141(III): Exemplary Rationales) and because Copik suggests “the plasma membrane vesicles used in the methods to expand NK cells can be derived from any cell type”. The ordinary artisan would have had a reasonable expectation of success as both Copik and Gho are directed to vesicle compositions. 

Claims 107-108 are rejected under 35 U.S.C. 103 as being unpatentable over Copik in view of Gho as applied to claims 1, 3-4, 92-95, 97-99, 104-106, and 109-112 above, in further 
view of Vander (WO 2015/085143 A2, published on 06/11/2015 - previously cited).
The teachings of Copik and Gho is discussed above as it pertains to a vesicle composition.
However, Copik-Gho does not teach: wherein the anti-inflammation agent is a NF-kB inhibitor or piceatannol (claims 107-108).
	Vander teaches that piceatannol exhibits anti-inflammatory and anti-proliferative activities and induces apoptosis in lymphoma cells. Piceatannol, like resveratrol, also inhibits TNF-induced activation of NF-kB (see page 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ or substitute for piceatannol such as taught by Vander in the vesicle composition of Copik-Gho. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation of success because both Copik-Gho and Vander are in the same field of endeavor directed to pharmaceutical compositions for and cancer. Moreover, Copik teaches the pharmaceutical compositions can also include one or more active ingredients such as antimicrobial agents, anti-inflammatory agents, anesthetics, and the like (see Copik at ¶ [0139]).


Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 01/18/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing pages 5-6 of the remarks) that “The Office has not provided a finding for how one of ordinary skill in the art could use Gho’s description of the microvesicles shed from the outer membrane of gram-negative bacteria to arrive at the claimed human cell-derived plasma membrane vesicles as currently pending”, this argument is not persuasive because the primary reference of Copik had already taught human cell-derived plasma membrane vesicles and the secondary reference of Gho was relied upon to demonstrate a known size range that “membrane vesicles typically consisting of a lipid bilayer. They are generally spherical with a size of 20-200 nm” (see Gho at ¶ [0003])”. Merely because Copik does not have an explicit or verbatim statement of “diameter of 200 nm or less” (otherwise, an anticipatory rejection would have been made), the claimed invention would have been nonetheless prima facie obvious because determination of obviousness is based upon the understanding of one of ordinary skill in the art wherein it is maintained that changes in size or proportion would not establish patentability from the proposed prior arts’ dimensions (MPEP at 2144.04 (IV)(A)). Moreover, Copik does allude to plasma membrane vesicle that surrounds a microparticle and also discloses “carriers include sustained release preparations such as semipermeable matrices of solid hydrophobic polymers containing the antibody, which matrices are in the form of shaped articles, e.g., films, liposomes or microparticles. It will be apparent to those persons skilled in the art that certain carriers can be more preferable depending upon, for instance, the route of administration and concentration of composition being administered” (see, e.g., Copik at ¶ [0012], [0072], [0137]). In other words, there is suggestive teaching of microparticle sizes dependent upon various formulation factors and there is nothing in Copik to otherwise discourage or teach away from micro-vesicle sizes as seen in the claims.
In response to Applicant’s argument (addressing page 6 of the remarks) that “The Office has also not established that the combination would have yielded nothing more than predictable results to one of ordinary skill in the art”, this argument is not persuasive because both Copik and Gho are directed to vesicle compositions and have same intended objectives of, for example, treatment of cancer therapy and note that the instant application and cited references are all in the same field of endeavor (as evidenced by their classification). The primary reference of Copik already has the principle teachings of human cell-derived plasma membrane vesicles loaded with effector agents or therapeutic agents for cancer therapy. Moreover, note that the secondary reference of Gho also discloses “It is known that the blood cells, that is, monocytes, lymphocytes, neutrophils, eosinophils, basophils, and platelets, myeloid-derived suppressor cells, and stem cells found in bone marrow, blood, and adipose tissues are guided to cancerous and inflammatory tissues. Hence, microvesicles derived from the membrane of the immune or inflammatory cells or the stem cells are introduced into cancerous and inflammatory tissues” (see Gho at ¶ [0153]).
	In response to Applicant’s argument (addressing page 6 of the remarks) that “Applicant submits that the instant specification explicitly describes that smaller vesicles (e.g., vesicles within the claimed diameter) are better for delivering therapeutics to diseased sites. See, e.g., US20180177725A1 at [0464]. Accordingly, the specification provides that smaller vesicles would perform differently than larger vesicles”, this argument is not persuasive because a review of the cited passages does not offer objective evidence of probative value (MPEP 716.01(c)(I)). In other words, the alleged effects should be demonstrated with experimental data showing testing values both in inside and outside the claimed range. 
In response to Applicant’s argument (addressing pages 6-7 of the remarks) that “Furthermore, the vesicles described in Copik and those of the claims are generated by non-identical methods, the Office has not provided a finding that vesicles having a larger diameter would perform similarly to the vesicles having the claimed diameter”, this argument is not persuasive because it is noted that both the instant application and cited primary reference of Copik appears to employ similar methods of nitrogen cavitation to produce plasma membrane vesicles (see instant pre-grant specification at ¶ [0005] and see Copik’s ¶ [0172] which teaches preparation of plasma membrane using nitrogen cavitation methods). Nevertheless, the claimed invention is directed to product or composition claims which is primarily assessed for its distinctive structural characteristics. In other words, the analysis is not based on methods of production or making because it is a composition that is being claimed. 
Conclusion
No claims were allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653